One said of Button, a justice of the peace: Mr. Button, five or sixyears ago, had two servants prosecuted for stealing of sheep, and hedesired me not to prosecute them.
CREW moved in arrest of judgment that these words are not actionable, for an honest man may be prosecuted. Besides, it is not averred that therewere any sheep stolen. T., 36; El. B. R., Ball's case. He is a cunningknave, and acquainted with cut-purses; and there has not been a purse cutin Nottinghamshire these many years, but he hath had a part. These words are general and not actionable, unless it be alleged that there was a purse cut, specially. 45 El. B.R. rot., 119. He keeps thieves and traitors, not actionable, without alleging the very fact.
Perhaps it is not necessary in this case, to aver that the sheep were stolen, for a man may be prosecuted unjustly. A justice of the peace ought to suffer the law to have its course, which will give a remedy to the party grieved, and not to stay the proceedings privately. It is not his duty. Therefore, it is a scandal to Mr. Button to say of him, as a justice of the peace: he desired me not to prosecute, etc. But here, for another reason, it seems to me the words are not actionable, as it is not averred that Mr. Button was a justice of the peace of the county in which those words were spoken; inasmuch as it is not against his office to endeavor to stay proceedings in a county in which he has nothing to do — as a justice of the peace. P. El., 6, B. rot., 833, Novel's case; Poph., 180; 1 Cr., 308, 342. *Page 664